IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs September 3, 2014

                 STATE OF TENNESSEE v. ROTHES TAYLOR

                  Appeal from the Circuit Court for Madison County
                        No. 13115     Donald H. Allen, Judge


              No. W2013-02520-CCA-R3-CD - Filed December 10, 2014


The Appellant was convicted of burglary and theft over $500 and sentenced to four years.
On appeal, the Appellant argues that there was insufficient evidence to support the
convictions. After reviewing the record and the applicable law, we affirm the judgments of
the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

R OBERT L. H OLLOWAY, J R., J., delivered the opinion of the court, in which A LAN E. G LENN,
and R OBERT W. W EDEMEYER, JJ., joined.

Gregory D. Gookin, Jackson, Tennessee, for the appellant, Rothes Taylor

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Senior Counsel;
Jerry Woodall, District Attorney General; and Shaun Brown, Assistant District Attorney
General, for the appellee, State of Tennessee

                                         OPINION

                                          I. Facts
       On October 23, 2012, Larry Mitchell was working on a rental house he owned. Mr.
Mitchell and a co-worker returned to Mr. Mitchell’s residence to get some supplies. On the
way to his residence, Mr. Mitchell saw the Appellant, Rothes Taylor, and another man
walking in his neighborhood. Mr. Mitchell recognized the Appellant because he had known
him for several years; the Appellant and Mr. Mitchell’s son used to play basketball at the
Mitchell home, and the Appellant previously rented a house from Mr. Mitchell. After taking
the co-worker back to the rental house, Mr. Mitchell returned home for lunch. In his direct
examination, Mr. Mitchell testified:
       When I came home, I discovered my shed opened, and a guy was inside my
       shed there. So I hollered and Mr. Taylor you know, come out. He had already
       set my compressor and my pressure washer on the ground, and he -- he ran --
       ran away.
       ...
       I ran to confront him to see if it was him[,] and he ran off.
       ...
       I got into my van because I was trying to catch him and see who it was. So I --
       in the meantime, I was dialing 911 and when I got back on Ridgemont, he was
       coming from behind someone’s house running, and I had gotten in front of
       him, and called 911 and told them what was going on, and that was blasted.
       There was an officer somewhere close by, and they came back and confronted
       him.
       ...
       [The Appellant] had a t-shirt on that he had pulled off when I had met him
       because I know when I had came around and met him over there on Ridgemont
       area, he had pulled his t-shirt off.
       Mr. Mitchell testified the Appellant was alone when he came out of the shed and ran
away. Mr. Mitchell next saw the Appellant while he was calling 911, and there was man
with the Appellant at that time. Mr. Mitchell estimated the police arrived “a couple of
minutes or better” after the Appellant exited his shed. Mr. Mitchell further testified the
compressor was “probably worth $500 plus” and the pressure washer was “worth about
[$]250 plus.”
        During cross-examination, Mr. Mitchell stated the man he saw walking around the
neighborhood with the Appellant when Mr. Mitchell returned home to get some supplies
earlier that day was not the same man that was with the Appellant when the police arrived.
Mr. Mitchell agreed that the Appellant and the other man did not run from the police. Mr.
Mitchell estimated the pressure washer weighed 50 to 75 pounds and the compressor
weighed around 50 pounds or less. He said he did not see any vehicles near his house when
he discovered the shed door opened, and the two items were on the ground outside the shed.
       Jackson Police Department Investigator Eddie McClain was just around the corner
from Mr. Mitchell’s residence when a call “went out that a burglary had just been in progress
and the victim was following the suspect. . . .” The call described the suspects as a black
male and a white male. Investigator McClain immediately went to the area and spotted the
Appellant and another man who matched the description given in the call. He stated the


                                             -2-
Appellant was pulling on his shirt when he first saw him. Investigator McClain stopped to
talk to the two men, and almost immediately, Mr. Mitchell pulled up in his vehicle. The
Appellant was taken into custody after Mr. Mitchell identified him as the person he had seen
in his shed. The Appellant was transported to the station by another officer while
Investigator McClain went to Mr. Mitchell’s house to investigate and photograph the scene.
When Officer McClain arrived at Mr. Mitchell's residence, the compressor and pressure
washer were inside the shed.
        Susan Raut, the Appellant’s girlfriend, testified that she had known the Appellant for
nine years and they have two children. She testified that both she and the Appellant initially
signed a lease with Mr. Mitchell, but that later Mr. Mitchell had her sign the lease alone
because the Appellant had moved out of the rental house. She described a telephone call
between the Appellant and Mr. Mitchell in which the Appellant explained that he was upset
that his name was taken off the lease. She said the Appellant asked Mr. Mitchell to either
put his name on the lease or refund his deposit, or he was going to get a lawyer. She said
that, while they lived in the rental house, she and the Appellant had also had a problem with
Mr. Mitchell about their dog. She stated she had not seen Mr. Mitchell since they moved out
of the rental house in the summer of 2012.
        The Appellant testified that he had pleaded guilty to facilitation of aggravated
burglary and facilitating theft over $1,000 in 2005.1 He testified that, on the morning of
October 23, 2013, he was at Joshua Burrows’ home on Royal Street. He stated an older man
came by Mr. Burrows’ home to ask for help getting his mower started. Mr. Burrows said he
would be back in 15 to 20 minutes and left with the man. After waiting on Mr. Burrows’
front porch for about 30 minutes, the Appellant left to go to Ridgemont Street to find Mr.
Burrows. When the Appellant arrived at the house, Mr. Burrows was helping the man mow.
The Appellant asked to use Mr. Burrows’ cell phone to call his girlfriend to come pick him
up, but Burrows’ phone was dead. The Appellant said he walked to a friend’s house to see
if he could use a phone. However, no one was home, so the Appellant returned to the house
where Mr. Burrows was mowing. The Appellant and Mr. Burrows were walking back to
Burrows’ home when they were stopped by police. At the time police arrived, the Appellant
was wearing a gray tank top. The Appellant denied being on Mr. Mitchell’s property or
taking the compressor or pressure washer out of the shed.




        1
           The State had filed “Notice of Request for Enhanced Punishment” informing the Appellant of its
intent to use the convictions for impeachment purposes should the Appellant elect to testify.

                                                  -3-
                                         II. Analysis
      The only issue raised on appeal is whether the evidence was sufficient to support the
Appellant's conviction for burglary and theft. Specifically, the Appellant argues that he was
mistakenly identified as the perpetrator and that Mr. Mitchell had a motive to falsely accuse
him.
       The applicable standard of review for a sufficiency of the evidence challenge is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn.
R. App. P. 13(e).
       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and the Appellant has the burden of illustrating why the evidence is
insufficient to support the jury’s verdict.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997);
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Our standard of review “is the same
whether the conviction is based upon direct or circumstantial evidence.” State v. Dorantes,
331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)) (internal quotation marks omitted).
        In a jury trial, the weight and credibility given to the testimony of witnesses, as well
as the reconciliation of conflicts in that testimony, are questions of fact best determined by
the jury, since they saw and heard the witnesses, and by the trial judge, who concurred in and
approved the verdict. Bland, 958 S.W.2d at 659 (Tenn. 1997). This Court will not reweigh
the evidence. Id. On review, the “State must be afforded the strongest legitimate view of
the evidence and all reasonable inferences that may be drawn therefrom.” State v. Vasques,
221 S.W.3d 514, 521 (Tenn. 2007).
                       Identification of Appellant as the Perpetrator
        Because the Appellant claims there was insufficient evidence to convict him of both
burglary and theft, we will discuss the sufficiency of the evidence for each conviction in turn.
However, we will address the issue of identification of the Appellant first because the
identification relates to both convictions.
        It is unclear from Mr. Mitchell's testimony at what point he recognized the Appellant
as the person in his shed. Mr. Mitchell testified that when he discovered the shed open and
saw someone inside, “he hollered and Mr. Taylor [] come out” and ran. A short time later,
Mr. Mitchell stated that when he first saw the Appellant, “I ran to confront him to see if it
was him and he ran off.” Next, when asked what he did after the Appellant ran, Mr. Mitchell
stated, “I got in my van because I was trying to catch him and see who it was.” Then, Mr.
Mitchell was asked if he recognized the Appellant when he took off running, and he


                                              -4-
answered “Yes, sir.” It is not clear from this testimony whether Mr. Mitchell recognized the
person in his shed as the Appellant at the moment he saw him or after he had chased the
intruder.
       However, the evidence shows that Mr. Mitchell knew the Appellant. The Appellant
was confronted by the police and by Mr. Mitchell in close proximity to the storage shed
almost immediately after someone ran from the shed. The jury had the opportunity to hear
the Appellant’s explanation of why he was near the victim’s home and why he believed Mr.
Mitchell had a motive to wrongfully accuse him. Based on the verdict, the jury accredited
Mr. Mitchell’s testimony and reconciled the conflicts in his testimony. The jury and the trial
court were in the best position to hear and observe the witnesses, and to determine their
credibility and to weigh their testimony. Intent and identity of a perpetrator are questions for
the jury. State v. Pope, 427 S.W.3d 363, 369 (Tenn. 2013). This Court will not reweigh the
evidence and “afford[s] the strongest legitimate view of the evidence and all reasonable
inferences that may be drawn therefrom.”
      We conclude there was sufficient evidence to identify the Appellant as the person Mr.
Mitchell saw exiting his shed.
                                                   Theft
       “A person commits theft of property if, with the intent to deprive the owner of
property, the person knowingly obtains or exercises control over the property without the
owner’s effective consent.” Tenn. Code Ann. § 39-14-103(a) (Supp. 2013). “Theft of
property [] is . . . a Class E felony if the value of the property [] is more than five hundred
dollars ($500) but less than one thousand dollars ($1,000)[.]" Tenn. Code Ann. § 39-14-
105(a)(2) (Supp. 2013).
       The evidence, when considered in the light most favorable to the State, shows that the
Appellant knowingly obtained or exercised control over Mr. Mitchell’s compressor and
pressure washer with the intend to deprive Mr. Mitchell of his property; the Appellant did
not have Mr. Mitchell’s effective consent; and that the value of the property was more than
$500.2 We conclude that the evidence was sufficient to support the Appellant’s conviction
for E Felony theft beyond a reasonable doubt.
                                                 Burglary
         Under Tennessee law, “[a] person commits burglary who, without the effective
consent of the property owner (1) [e]nters a building other than a habitation (or any portion


        2
         “Aggregation of separate thefts is generally permissible where separate larcenous acts are: (1) from
the same owner[s]; (2) from the same location; and (3) pursuant to a continuing criminal impulse or a single
sustained larcenous scheme.” State v. Byrd, 968 S.W.2d 290, 291 (Tenn. 1998).

                                                    -5-
thereof) not open to the public, with intent to commit a felony, theft or assault; (2) [r]emains
concealed, with the intent to commit a felony, theft or assault, in a building;[or] (3) [e]nters
a building and commits or attempts to commit a felony, theft or assault . . . .” Tenn. Code
Ann. § 39-14-402(a) (2010). “Clearly, under this statutory definition, the crime of burglary
is complete when entry has been made into [a building] without the owner’s consent and with
an intent to commit a felony, theft, or assault.” State v. Ralph, 6 S.W.3d 251, 255 (Tenn.
1999). Consummation of “the intended felony, theft, or assault is not necessary to complete
the crime of burglary.” Id.
      The evidence, when considered in the light most favorable to the State, shows that the
Appellant entered Mr. Mitchell’s storage shed without Mr. Mitchell’s consent with the intent
to commit a theft. We conclude that the evidence was sufficient to support the Appellant's
conviction for burglary beyond a reasonable doubt.
                                       III. Conclusion
       For the aforementioned reasons, we affirm the judgments of the circuit court.


                                                    _________________________________
                                                    ROBERT L. HOLLOWAY, JR., JUDGE




                                              -6-